Exhibit 10.ii.h

São Paulo, [—] April 2006.

To

Mosaic Fertilizantes do Brasil S.A.

Av. Morumbi, 8234

Brooklin, São Paulo, SP

Att.: Mr/Ms [—]

 

Subject.: Agreement for issuing a Mosaic Fertilizantes do Brasil S.A. Letter of
Guarantee in behalf of Banco Cargill S.A.

Dear Sirs,

This is to confirm the agreement between Banco Cargill S.A. (“Banco Cargill”)
and Mosaic Fertilizantes do Brasil S.A. (“Mosaic”) in regard to Mosaic issuing
letters of guarantee in behalf of Banco Cargill for loan and financing
transactions provided by Banco Cargill to Mosaic customers (the “Guaranteed
Transactions” and “Mosaic Customers”, respectively) upon issuing of Bank Credit
Bills by Mosaic Customers in behalf of Banco Cargill, whether combined with swap
or currency forward transactions or otherwise.

The Guaranteed Transactions will be effected by Banco Cargill will Mosaic
Customers, Cargill, Inc. product suppliers, and/or any subsidiaries thereof,
after negotiation and approval by Mosaic and Banco Cargill.

After each Guaranteed Transaction is negotiated and approved, Mosaic will
undertake before Banco Cargill part of the credit risk associated to the
Guaranteed Transactions, in the share of fifty percent (50%) of the overall
amount of each operation, plus applicable interest and charges.

To this effect, each Guaranteed Transaction will be covered by a letter of
guarantee issued by Mosaic in behalf of Banco Cargill, as shown in Annex 1
hereof, notwithstanding any other guarantees provided by Mosaic Customers in
behalf of Banco Cargill.

In accordance with the structure agreed, Mosaic will pay Banco Cargill, at the
time each Guaranteed Transaction is effected, the amount equivalent to half
percent per annum (0.5% p.a.) of the principal amount of each Guaranteed
Transaction, as structuring fee.

The Net Profit (as defined below) resulting from each Guaranteed Transaction
duly settled by Mosaic Customers will be divided between Banco Cargill and
Mosaic, in the



--------------------------------------------------------------------------------

ideal share of fifty percent (50%) each. The Net Profit of each Guaranteed
Transaction will be the amount computed after deducting from the gross revenue
of each Guaranteed Transaction the following amounts: (i) the financing cost
borne by Banco Cargill and (ii) any and all expenses incurred in regard to the
Guaranteed Transaction (“Net Profit”).

In the event of default of any principal or accessory obligations of Mosaic
Customers before Banco Cargill under the Guaranteed Transactions, Mosaic will
honor the payment of the amounts payable by such Mosaic Customers up to the
limit equivalent to fifty percent (50%) of the principal amount of each
Guaranteed Transaction, plus applicable interest and charges.

Once Mosaic honors its payment to Banco Cargill, as described above, Banco
Cargill will take all applicable judicial and/or extrajudicial measures to
collect and recover the amounts payable by each Mosaic Customer, provided
however that the retaining of any outside counsel and/or collection firms
necessary for the above measures must be previously and jointly defined by Banco
Cargill and Mosaic.

The parties agree that (i) Banco Cargill must supply to Mosaic a copy of any and
all reports on the status of any judicial and/or extrajudicial measures taken
received from outside counsel and/or collection firms; and (ii) any and all
costs and expenses incurred by Banco Cargill in regard to the above measures for
the collection and reimbursement of amounts defaulted by Mosaic Customers,
including expenses with lawyers’ fees and with collection firms, will be borne
by Banco Cargill together with Mosaic, and such costs and expenses must be paid
at the time the parties receive the respective invoice.

Banco Cargill hereby promises to share with Mosaic any and all amounts payable
by Mosaic Customers to Banco Cargill and which have been recovered by Banco
Cargill using judicial and/or extrajudicial means. In this case, Banco Cargill
will reimburse Mosaic in the share of fifty percent (50%) of the amount actually
recovered by Banco Cargill, by depositing such amount in Mosaic’s current
account no. [__], at branch no. [__], of bank [__], by the fifth (5th) working
day immediately after Banco Cargill actually receives the recovered credit.

Finally, the parties mutually agree to make this an evergreen contract, which
may be cancelled by any of the parties upon previous notice thirty (30) calendar
days in advance for any Guaranteed Transactions that have not been negotiated
and approved by the parties.

Therefore, if you agree with all terms and conditions specified hereunder, we
kindly ask you to provide below your “acknowledged and agreed”.

Should you have any questions, please contact us.

Faithfully,

Banco Cargill S.A.

 

 

   

 

Name:     Name: Position:     Position:



--------------------------------------------------------------------------------

Acknowledged and agreed:

Mosaic Fertilizantes do Brasil S.A.

 

 

   

 

Name:     Name: Position:     Position: